DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed December 28, 2020 (herein “Amendment”), with respect to the objections to claims 9 and 13-14 have been fully considered and are persuasive.  The objections to claims 9 and 13-14 have been withdrawn. 
Applicant’s arguments and amendments in the Amendment, with respect to the interpretation of claims 15-18 and 20-21 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Claims 15-18 and 20-21 are no longer subject to interpretation under 35 U.S.C. 112(f), or otherwise known as a “means plus function” interpretation.
Applicant’s arguments and amendments in the Amendment, with respect to the rejection(s) of claim(s) 1-2, 8-9 and 15-16 under 35 U.S.C. 102 as anticipated by Elson have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuo et al., US 6,418,440 B1 (herein “Kuo”).
To fully respond to all of Applicant’s arguments, the following remarks are made.
On page 14 of the Amendment, Applicant sets forth that Elson teaches away

Because the rejection against the independent claims is now on the grounds of obviousness with reliance upon the teachings of Elson and Kuo, it is further noted that a teaching away argument still does not apply at least as Elson is not being modified by Kuo to include a “turn taking” system. The claims do not recite “turn taking” and so there is no reliance upon either Elson or any other reference of record to be modifying Elson to include turn taking. It is also noted that even if the claims did recite “turn taking,” a modification of Elson would not necessarily be non-obvious in view of teaching away theory because “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (see MPEP 2123). Notwithstanding the characterization of a turn-taking system in Elson to be one where “the system generates and provides a response at a specific request from the user; there is no uncertainty about whether to give a response,” (see Elson of para. [0003]), the system disclosed in Elson has turn-taking aspects anyway in that the dialogue system of Elson and a user “take turns” in providing input/responses (a “real-time, bidirectional conversation with a user,” (see Elson para. [0003). Certainly for some 
Therefore, even though teaching away is not a consideration in the obviousness determination of the independent claims (since they do not recite “turn-taking”), even if the claims did recite “turn-taking”, it still would not be teaching away to modify Elson because the dialog management system of Elson has turn-taking aspects/functionality disclosed. And in any event, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments,” (see MPEP 2123). 
Applicant next sets forth on pages 14-15 that Elson does not teach that there are “predicted dialogue path,” and “predicted responses” residing on a server, and that instead, Elson only teaches “candidate responses” residing on a dialog host (on the client device). However, as shown in the tables 1-5 of Elson, at least some of the candidate responses, and states/paths thereto are from a media dialog server which original from a backend (server) request. Therefore, Elson does teach at least that a server has residing on it a predicted dialogue path and predicted responses (which are subsequently sent to the client device), when considering that the candidates listed in tables 1-5 are ultimately managed (notwithstanding their generation by the server via the backend request) by the dialog host which is on a client side (local). Therefore, these arguments are not persuasive.
Applicant next argues on page 15 that Elson does not disclose that “based on a

Applicant next sets forth on pages 16 that Elson discloses only a dialogue host 120 that generates “candidate responses” for itself without generating different versions of such candidate responses and sharing them with a different device across the network. However, Elson does teach that server predicted responses are requested by the dialog host 120, and the backend server generates the responses per the request, then forwards them to the dialog host for management/pruning/confidence scoring. Also, Elson teaches (as was stated in the rejection rationale of record) that the various components and processing shown in fig. 1 can be performed at a server. Therefore, as 
Regarding Applicants arguments regarding claims 4, 11 and 18, on the bottom of page 16 that Elson does not disclose or suggest a local dialogue manager preemptively generated based on local predicted dialogue path/responses, it does not appear that claims 4, 11 and 18 recite limitations about “a local dialogue manager preemptively generated based on local predicted dialogue path/responses.” Claim 4 simply recites “the device is previously deployed with,” which is interpreted as meaning a configuration of the device, which as set forth in detail below, is taught by the trained ranking model of Elson.
Regarding Applicants argument’s regarding claims 6, 13 and 20, set forth on the top of page 17 of the Amendment, claims 6, 13 and 20 do not recite that it is “the server” that is performing the preemptively generating, rather, it simply requires “performing the preemptively generating, for the device.” As the dialog host of Elson generates both local and receives/manages the backend request based responses, the dialog host of Elson generates its own local dialog manager. 
Finally, regarding Applicant’s arguments regarding claims 7, 14 and 21 on page 17 of the Amendment, for the newly amended limitations of “transmitting the updated local predicted dialogue path, the updated local predicted responses, and the updated local dialogue manager to the device,” these arguments are persuasive, and for claims 7, 14 and 21, a new grounds of rejection is set forth on reliance upon secondary reference Kuo.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) in view of Kuo et al., (US 6,418,440 B1, herein “Kuo”).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210):
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from local predicted responses (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response) associated with a local predicted dialogue path stored on the device (Elson paras. [0026] and [0051]-[0053], dialog host receives the response candidates (which are stored in candidate list 150, locally) from the dialog mixer, where fig. 2 shows both are part of the client device (thus local), and where the local candidates shown in the tables (table 1, table 2) are associated with a path 1, representing a search in the local schema);
identifying the response based on a server predicted dialogue path and server predicted responses in accordance with the information related to the current state of the dialogue (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (predicted responses) are kept track of in a candidate list), wherein the server predicted dialogue path and the server predicted responses have been preemptively generated previously (Elson paras. [0051]-[0052], various candidates (predicted responses – where the media candidates are backend request based – thus server predicted responses) for a path (predicted dialogue path), and where para. [0049] teaches that a response is a system response that is ranked and selected by having a confidence score higher than a triggering threshold (preemptively generated), where para. [0048] gives an example of preemptively generated previously in the scenario when a user says “play the 1978 song by Boston named”, the system may have already generated a candidate response of “playing more than a feeling” (i.e., it predicted that the user was going to request that song and already (preemptively previously) generated a candidate response), where para. [0052] teaches that media responses such as playing a song are handled by backend (server) requests) based on a dialogue tree (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses (dialogue tree) for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests where the dialog host would further execute the backend request to access the dialog managers and back end systems from the server (thus based on)); 
sending, if the response is identified from the server predicted dialogue path and the server predicted responses, the response to the device (Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (predicted response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).

Kuo teaches preemptively generated previously based on a dialogue tree governing the dialogue (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states in a connected graph such as a tree structure, where col. 9, lines 40-43 teaches that the speech interface between the user and the system is provided using the dialogue flow specification generated by the Auto Dialogue Generator, therefore the dialogue states generated in advance by the Auto Dialogue Generator are based on the dialogue flow (dialogue tree) that is specified (authoritative) for the execution/managing of the dialog (governing the dialogue)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively generated way by the specified dialogue flow disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 2, Elson teaches further comprising identifying, if the response is not found in the server predicted dialogue path and the server predicted responses, the response from the dialogue tree based on the information related to the current Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Elson does not explicitly teach sending the response generated from the dialogue tree to the device.
Kuo teaches sending the response generated from the dialogue tree to the device (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states connected in a tree structure (dialogue tree),  and sends it to the dialogue manager, where col. 3, lines 6-33 teach the dialogue states being delivered to the user via dialogue manager through a phone (device)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively generated way by the specified dialogue flow disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 3, Elson teaches further comprising preemptively generating, when the response is identified from the dialogue tree (Elson para. [0060] and fig. 4, once a candidate response is decided to be triggered for outputting a response to the user, where the candidate responses are part of a tree of other potential candidates and paths for dialogue), an updated server predicted dialogue path and updated server predicted responses based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Elson paras. [0051]-[0052], [0059]-[0061], triggering a candidate for outputting a response causes the system to update the base state for the dialog beam, which are part of a tree for dialogue elements (see fig. 4), where tables 1 and 2 illustrate the updating of the various potential responses which include backend responses from the media dialog manager); and  
updating, the server predicted dialogue path based on the updated server predicted dialogue path (Elson para. [0061], fig. 4, dialogue beam 400 as a tree including various paths which are pruned or accepted based on the triggering event and its associated path), and the server predicted responses based on the updated server predicted responses (Elson para. [0061], fig. 4, dialogue beam 400 as a tree including various dialog states/candidate responses which are pruned or accepted based on the triggering event and its associated dialog state/candidate response).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager, which include server predicted dialog paths and server predicted responses. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. 
Regarding claims 4, 11 and 18, Elson teaches wherein the device is previously deployed with the local predicted dialogue path, the local predicted responses (Elson paras. [0026] and [0028]-[0029], ranking engine which ranks candidate responses, the candidate response being a dialog which is represented as a path (previous local predicted dialogue path), and where the ranking engine uses a trained ranking model based on responses of a user to candidates provided (previously) to the user (thus, previous local predicted responses)) and the local dialogue manager that drives the dialogue based on the local predicted dialogue path and the local predicted responses (Elson paras. [0021] and [0028] and [0032], the dialog host which receives input from and provides output to the user in the form of dialog (local dialogue manager), uses the ranking engine to rank candidate responses (the local predicted responses) from a trained model of previous responses, and uses a triggering engine to update states of the dialog (having the local predicted dialogue path), where fig. 4 and para. [0026] teach the dialogue being a path).
Regarding claim 6, Elson teaches further comprising preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation); 
updated local predicted responses based on the updated local predicted dialogue path (Elson para. [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including associating new paths for new dialogue states/candidate responses); and 
an updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).
Regarding claims 7, 14 and 21, Elson teaches wherein the updated local predicted dialogue path is to be used to update the local predicted dialogue path (Elson para. [0061], triggering events cause the system to backtrack on dialog beam/tree and start a new path, thus the new path updating the dialog beam/tree and the path that is backtracked on), 
the updated local predicted responses are to be used to update the local predicted responses (Elson paras. [0059]-[0061], a triggering event causes a previous candidate already in the candidate list (local predicted responses) to be updated by the response candidate of the triggering event such as the LocalB1 candidate/dialog state being updated by a backend request response to become LocalB3 candidate/dialog state), and 
the updated local dialogue manager is to replace the local dialogue manager (Elson paras. [0026] and [0061], the dialog host manages the list of candidate responses, where each candidate response is referred to as a dialog and a dialog is represented as a path in a dialog beam, the dialog beam is updated from a triggering event, thus when the dialog beam is updated including backtracking to start new paths, the dialog host (local dialogue manager) which operates based on the dialog beam is modified/replaced by the updated dialog beam), wherein the updated local dialogue manager is to drive the dialogue on the device based on the updated local predicted dialogue path and the updated local predicted responses (Elson para. [0060], dialog host triggers a candidate which then outputs a response, where paras. [0026]-[0027] and [0032] teach the dialog host manages the dialogs including receiving and processing input as well as outputting responses).

Kuo teaches transmitting the updated local predicted dialogue path, the updated local predicted responses, and the updated local dialogue manager to the device (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states (updated local predicted responses) connected in a tree structure (thus including paths of connected states/updated local predicted dialogue path) to be used and which define the dialogue manager (updated local dialogue manager), and sends it to the dialogue manager, where col. 3, lines 6-33 teach the dialogue states are created automatically periodically (thus updated) and are delivered to the user via dialogue manager through a phone (device)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively generated way by the specified dialogue flow disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 8, Elson teaches machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from local predicted responses (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response) associated with a local predicted dialogue path stored on the device (Elson paras. [0026] and [0051]-[0053], dialog host receives the response candidates (which are stored in candidate list 150, locally) from the dialog mixer, where fig. 2 shows both are part of the client device (thus local), and where the local candidates shown in the tables (table 1, table 2) are associated with a path 1, representing a search in the local schema); 
identifying the response based on a server predicted dialogue path and server predicted responses in accordance with the information related to the current state of the dialogue (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (predicted responses) are kept track of in a candidate list), wherein the server predicted dialogue path and the server predicted responses have been preemptively generated previously (Elson paras. [0051]-[0052], various candidates (predicted responses – where the media candidates are backend request based – thus server predicted responses) for a path (predicted dialogue path), and where para. [0049] teaches that a response is a system response that is ranked and selected by having a confidence score higher than a triggering threshold (preemptively generated), where para. [0048] gives an example of preemptively generated previously in the scenario when a user says “play the 1978 song by Boston named”, the system may have already generated a candidate response of “playing more than a feeling” (i.e., it predicted that the user was going to request that song and already (preemptively previously) generated a candidate response), where para. [0052] teaches that media responses such as playing a song are handled by backend (server) requests) based on a dialogue tree (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses (dialogue tree) for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests where the dialog host would further execute the backend request to access the dialog managers and back end systems from the server (thus based on)); and
sending, if the response is identified from the server predicted dialogue path and the server predicted responses, the response to the device (Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (predicted response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).

Kuo teaches preemptively generated previously based on a dialogue tree governing the dialogue (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states in a connected graph such as a tree structure, where col. 9, lines 40-43 teaches that the speech interface between the user and the system is provided using the dialogue flow specification generated by the Auto Dialogue Generator, therefore the dialogue states generated in advance by the Auto Dialogue Generator are based on the dialogue flow (dialogue tree) that is specified (authoritative) for the execution/managing of the dialog (governing the dialogue)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively generated way by the specified dialogue flow disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 9, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors) identifying, if the response is not found in the server predicted dialogue path and the server predicted responses, the response from the dialogue tree based on the information related to the current state of the dialogue (Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Elson does not explicitly teach sending the response generated from the dialogue tree to the device.
Kuo teaches sending the response generated from the dialogue tree to the device (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states connected in a tree structure (dialogue tree),  and sends it to the dialogue manager, where col. 3, lines 6-33 teach the dialogue states being delivered to the user via dialogue manager through a phone (device)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively 
Regarding claim 10, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): preemptively generating, when the response is identified from the dialogue tree (Elson para. [0060] and fig. 4, once a candidate response is decided to be triggered for outputting a response to the user, where the candidate responses are part of a tree of other potential candidates and paths for dialogue), an updated server predicted dialogue path and updated server predicted responses based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Elson paras. [0051]-[0052], [0059]-[0061], triggering a candidate for outputting a response causes the system to update the base state for the dialog beam, which are part of a tree for dialogue elements (see fig. 4), where tables 1 and 2 illustrate the updating of the various potential responses which include backend responses from the media dialog manager); and  
updating, the server predicted dialogue path based on the updated server predicted dialogue path (Elson para. [0061], fig. 4, dialogue beam 400 as a tree including various paths which are pruned or accepted based on the triggering event and its associated path), and the server predicted responses based on the updated server predicted responses (Elson para. [0061], fig. 4, dialogue beam 400 as a tree including various dialog states/candidate responses which are pruned or accepted based on the triggering event and its associated dialog state/candidate response).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claim 13, Elson teaches wherein the information, when read by the machine, further causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors) preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response and the information related to the current state of the dialogue (Elson para. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation); 
updated local predicted responses based on the updated local predicted dialogue path (Elson para. [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including associating new paths for new dialogue states/candidate responses); and 
an updated local dialogue manager based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented on a processor and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120, where para. [0039] teaches the dialog host is on the server) receiving, at a server, a request from a device for a response (Elson fig. 3, para. [0049], the system sends a backend request candidate (to a server) if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user) to be directed to a user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) engaged in a dialogue between the user and the device (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant), wherein the request includes information related to a current state of the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests), wherein the request is received when a local dialogue manager deployed on the device does not find the response from local predicted responses (Elson paras. [0046]-[0049], the system ranks and prunes poor candidates where the pruning essentially removes a potential response candidate, and where only existing response candidates (including local predicted responses) are potentially triggered, if none are triggered, either from not existing or from having a confidence level that is too low – thus not being found locally (where paras. [0053]-[0054] teach it is the dialog host (shown in fig. 2 as being on the local/client device)), then the system executes a backend request by submitting a query to a backend system to formulate a response) associated with a local predicted dialogue path stored on the device (Elson paras. [0026] and [0051]-[0053], dialog host receives the response candidates (which are stored in candidate list 150, locally) from the dialog mixer, where fig. 2 shows both are part of the client device (thus local), and where the local candidates shown in the tables (table 1, table 2) are associated with a path 1, representing a search in the local schema); 
a predicted response retriever implemented on a processor and (Elson para. [0038], dialog manager 170) configured for identifying the response based on a server predicted dialogue path and server predicted responses in accordance with the information related to the current state of the dialogue (Elson paras. [0024], [0026], backend response (server predicted responses – where each candidate response is referred to as a dialog which is represented as a path in a dialog beam) which represents a search result of the schema managed by a dialog manager 170 (on a server – see fig. 2) using the input (the information related to the current state of the dialogue), where paras. [0042]-[0044] teaches the backend response is a triggering event for which the system determines the base state, and the dialog path (predicted dialog path) corresponding with the triggering event, and where para. [0051], table 1 show that the candidate responses that could be provided (predicted responses) are kept track of in a candidate list), wherein the server predicted dialogue path and the Elson paras. [0051]-[0052], various candidates (predicted responses – where the media candidates are backend request based – thus server predicted responses) for a path (predicted dialogue path), and where para. [0049] teaches that a response is a system response that is ranked and selected by having a confidence score higher than a triggering threshold (preemptively generated), where para. [0048] gives an example of preemptively generated previously in the scenario when a user says “play the 1978 song by Boston named”, the system may have already generated a candidate response of “playing more than a feeling” (i.e., it predicted that the user was going to request that song and already (preemptively previously) generated a candidate response), where para. [0052] teaches that media responses such as playing a song are handled by backend (server) requests) based on a dialogue tree (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses (dialogue tree) for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests where the dialog host would further execute the backend request to access the dialog managers and back end systems from the server (thus based on)); and
a response transmitter implemented on a processor and (Elson para. [0038] via the network, the server communicates with and transmits data to/from client device 205) configured for sending, if the response is identified from the server predicted dialogue path and the server predicted responses, the response to the device (Elson paras. [0059]-[0060], a backend triggering event is determined to correspond to a particular candidate (predicted response) and path (predicted dialogue path), and is ranked highly, thus triggering the associated candidate response to be output and execute its corresponding action).
While Elson teaches that the candidate responses are preemptively generated based on searchable schemas and data repositories for responses (dialogue tree), Elson does not explicitly teach preemptively generated previously based on a dialogue tree governing the dialogue.
Kuo teaches preemptively generated previously based on a dialogue tree governing the dialogue (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states in a connected graph such as a tree structure, where col. 9, lines 40-43 teaches that the speech interface between the user and the system is provided using the dialogue flow specification generated by the Auto Dialogue Generator, therefore the dialogue states generated in advance by the Auto Dialogue Generator are based on the dialogue flow (dialogue tree) that is specified (authoritative) for the execution/managing of the dialog (governing the dialogue)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively generated way by the specified dialogue flow disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 16, Elson teaches further comprising a dialogue manager implemented on a processor and configured for (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates) identifying, if the response is not found in the server predicted dialogue path and the server predicted responses, the response from the dialogue tree based on the information related to the current state of the dialogue (Elson paras. [0048]-[0049], a system response candidate that is local candidate (and thus not a media server/backend request based response) is triggered based on a confidence score of the response as it represents how certain the system is at that time that the candidate is appropriate at that time, the confidence score being calculated from input signals such as whether the last verbal input from the user had an upward intonation, which would indicate the dialog from the user being a question, where the local candidate is part of the dialog tree as shown in fig. 4).
Elson does not explicitly teach sending the response generated from the dialogue tree to the device.
Kuo teaches sending the response generated from the dialogue tree to the device (Kuo col. 8, lines 9-27, col. 9, lines 2-6, the auto dialogue generator generates a custom set of dialogue states connected in a tree structure (dialogue tree),  and sends it to the dialogue manager, where col. 3, lines 6-33 teach the dialogue states being delivered to the user via dialogue manager through a phone (device)).
Therefore, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 17, Elson teaches further comprising a predicted path/response generator implemented on a processor and configured for (Elson paras. [0026] and [0060], dialog host) preemptively generating, when the response is identified from the dialogue tree (Elson para. [0060] and fig. 4, once a candidate response is decided to be triggered for outputting a response to the user, where the candidate responses are part of a tree of other potential candidates and paths for dialogue), an updated server predicted dialogue path and updated server predicted responses based on the response, the dialogue tree, and/or the information related to the current state of the dialogue (Elson paras. [0051]-[0052], [0059]-[0061], triggering a candidate for outputting a response causes the system to update the base state for the dialog beam, which are part of a tree for dialogue elements (see fig. 4) where tables 1 and 2 illustrate the updating of the various potential responses which include backend responses from the media dialog manager), 
wherein the server predicted dialog path is updated based on the updated server predicted dialogue path (Elson para. [0061], fig. 4, dialogue beam 400 as a tree including various paths which are pruned or accepted based on the triggering event and its associated path), and the server predicted responses are updated based on the Elson para. [0061], fig. 4, dialogue beam 400 as a tree including various dialog states/candidate responses which are pruned or accepted based on the triggering event and its associated dialog state/candidate response).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claim 20, Elson teaches wherein the predicted path/response generator is further configured for (Elson paras. [0026] and [0060], dialog host) preemptively generating, for the device, an updated local predicted dialogue path based on the server predicted dialogue path and/or at least one of the response, and the information related to the current state of the dialogue (Elson paras. [0047]-[0048], [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including updates to paths formed of dialog states/response candidates, where the updating includes a pruning of poor candidates that do not meet a certain confidence level, where the confidence scoring is based on aspects of the user input (the information related to the current state of the dialogue) such as whether the last user input had an upward intonation), and 
updated local predicted responses based on the updated local predicted dialogue path (Elson para. [0061], with each triggering event, before a response is delivered to a user (thus preemptively), a dialog beam/tree is updated (generating), including associating new paths for new dialogue states/candidate responses); and 
an updated local dialogue manager (Elson para. [0026], dialog host) based on the updated local predicted dialogue path and the updated local predicted responses (Elson paras. [0059]-[0060], candidate list is updated including a candidate for a local dialog manager as shown in table 5, where fig. 5 also shows that the candidate (the local predicted responses) are associated with a path (local predicted dialogue path)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656